DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 12, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calwave Technologies, Inc. (WO 2020/010342 A1).
Calwave Technologies, Inc. discloses the same system as claimed, as shown in Figures 1A-4, which is comprised of an absorber body or unmanned underwater vehicle (UUV), defined as Part #101, a platform or reaction structure, defined as Part #104, with active and passive ballasting, defined as Part #105, that is configured to deploy from said absorber body or UUV, as shown in Figure 1A, one or more tethers or tendons, defined as Part #102, that rigidly connect said platform or reaction structure to said absorber body or UUV and allow said platform or reaction structure to deploy to a depth below said absorber body or UUV, a power take-out (PTO) unit, defined as Part #103, in the form of a winch that is coupled to said platform or reaction structure and to said absorber body or UUV through said one or more tethers or tendons, and a controller or control unit, defined as Part #411, that is coupled to said PTO unit to convert energy from waves on a surface of a body of water for use in other systems within said absorber body or UUV, as shown in Figure 4.  Said controller or control unit is configured to store electrical energy in a battery, defined as Part #121.  Said platform or reaction structure is configured to move between an undeployed position, which is not shown, and a deployed position, as shown in Figure 1A, by means of said PTO unit and said one or more tethers or tendons.  Said absorber body or UUV is configured to function as an autonomous underwater vehicle (AUV) with one or more sensors, defined as Part #120.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






October 11, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617